UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
NURSAT I. AYGEN, )
Plaintiff, )
)
v. ) Civil Action No. 1:10-cv-00847-RCL
)
DISTRICT OF COLUMBIA, )
Defendant. )
)

MEMORANDUM OPINION
Before the Court are plaintiff’ s motion for reconsideration and plaintiffs motion for
sanctions. For the following reasons and after consideration of the parties’ brieﬁng and relevant
legal standards, plaintiff’ s motions for reconsideration and sanctions will be DENIED.
I. BACKGROUND

In 2010, the plaintiff, Ms. Nursat Aygen, brought an action pro se against District of
Columbia Public Schools (“District”) for violation of the Family and Medical Leave Act
(“FMLA”), 29 USC. § 2601.1 This Court granted the District’s motion for dismissal pursuant to
Federal Rules of Civil Procedure 37(d) and 41(b) in March 2015 due to Ms. Aygen’s continued
failure to appear for her own deposition. ECF No. 74.

In its Memorandum and Order, the Court noted that Ms. Aygen had offered no viable
defense for her failure to appear for at least four depositions. Id. at 4. Rather, her response to the
defendant’s motion to dismiss focused entirely on the scheduling of the deposition of a witness,
Ms. Talley-Melvin. Id. The Court explicitly stated that the scheduling ost. Talley-Melvin’s

deposition “is entirely irrelevant to Ms. Aygen’s failure to appear for her own deposition.” Id.

1 The Court only provides facts essential to the present motion.

1

The Court also directly rejected the plaintiff’ s opinion that her deposition could not occur until
after Ms. Talley-Melvin’s deposition was completed. Id. at 5.

Ultimately, the Court determined that Ms. Aygen’s “continued requests for extensions of
time and continued reﬁisal to attend her own depositions ha[d] hampered the District’s ability to
move forward with the case” and dismissed her case with prejudice. Id.

II. LEGAL STANDARD

Courts have discretion to grant relief from ﬁnal judgments for ﬁve speciﬁc reasons under
Federal Rule of Civil Procedure 60(b)(1)—(5): (1) mistake, inadvertence, surprise, or excusable
neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b); (3) fraud, misrepresentation, or
misconduct by an opposing party; (4) the judgment is void; and (5) the judgment has been
satisﬁed, released or discharged; the judgment is based on an earlier judgment that has been
reversed or vacated, or applying the judgment prospectively is no longer equitable. Fed. R. Civ.
P, 60(b)(l)—-(5).

In order to obtain relief under Rule 60(b)(3), the moving party must show that (1) the
other party engaged in fraud, misrepresentation, or misconduct; and (2) this misconduct
prevented the moving party from fully and fairly presenting her case. Summers v. Howard Univ,
374 F.3d 1188, 1193 (DC. Cir. 2004).

Additionally, under Rule 60(b)(6), courts may grant motions for reconsideration for “any
other reason that justiﬁes relief” Fed. R. Civ. P. 60(b)(6). To obtain such relief, the moving
party must demonstrate “extraordinary circumstances.” Marina v. Drug Enforcement Admin,

685 F.3d 1076, 1079 (DC Cir. 2012).

Courts should deny motions for reconsideration when it appears that “the losing party is
using the motion as an instrumentality for arguing the same theory or asserting new arguments
that could have been raised prior to ﬁnal judgment.” Lightfoot v. Dist. Qf Columbia, 355 F. Supp.
2d 414, 420 (D.D.C. 2005). Motions for reconsideration are generally disfavored and are
considered an “unusual measure.” Cornish v. Dudas, 813 F. Supp. 2d 147, 148 (D.D.C. 2011)
(citing Kittner v. Gates, 783 F. Supp. 2d 170, 172 (DD C. 2011)). “[T]he movant must provide
the district court with reason to believe that vacating the judgment will not be an empty exercise
or a futile gesture.” Murray v. District of Columbia, 52 F.3d 353, 355 (DC. Cir. 1995).
Ultimately, “[T]he decision to grant or deny a rule 60(b) motion is committed to the discretion of
the District Court.” Kareem v. FDIC, 811 F. Supp. 2d 279, 282 (D.D.C. 2011).

III. DISCUSSION

In her motion for reconsideration, Ms. Aygen fails to identify which subsection of Rule
60(b) applies. She appears to argue that opposing counsel engaged in some form of dishonesty
but does not demonstrate that the alleged behavior qualiﬁes as fraud, misrepresentation, or
misconduct. The plaintiff also fails to demonstrate that the other party’s conduct prevented her
from fully and fairly presenting her case. Thus, even if the Court were to liberally interpret the
plaintiff’s argument as invoking Rule 60(b)(3), she has failed to meet this subsection’s standard

The plaintiff also fails to demonstrate extraordinary circumstances that justify this
unusual and extreme form of relief under (b)(6). In her motion before the Court, Ms. Aygen
again offers no viable defense for her failure to appear at her own depositions and focuses on the
scheduling of Ms. Talley—Melvin’s deposition, which the Court previously deemed irrelevant. In

short, she seems to be using this motion “as an instrumentality for arguing the same theory.” Ms.

D.)

Aygen does not provide any reason for the Court to believe that reconsideration of its prior
judgment would not be “an empty exercise or a ﬁitile gesture.”

Regarding her motion for sanctions, the plaintiff neither cites to a Federal Rule of Civil
Procedure that entitles her to sanctions nor states what type of relief she requests. If she
addresses opposing counsel’s alleged misrepresentation as a basis for sanctions, then her prayer
still fails to demonstrate how this statement had any bearing on the outcome of her case or how it
justiﬁes post-judgment sanctions. Thus, the Court can ﬁnd no basis in fact or law to issue
sanctions in this case.

The Court has given Ms. Aygen countless chances to pursue her case. It cannot grant her
yet another chance today.

IV. CONCLUSION

For the foregoing reasons, the plaintiff’s motions for reconsideration and sanctions will

be DENIED. A separate order consistent with this Memorandum Opinion shall issue this date,

October 7, 20] 5.

C - M
ROY C LAMBERTH
United States District Judge